DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 4 and 6 are objected to because of the following informalities:

a) in claim 4, line 4, the word “element” (singular) should be – elements – (plural).  

b) in claim 6 recites in part “. . . . wherein the electrochemical tests are chosen from the group consisting of: 
1) OCP ("open circuit potential") measures along time; 
2) potentiostatic or potentiodynamic polarization curves; 
3) chrono-potentiometric measures; 
4) chrono-amperometric measures; and 
5) any combination of the above; wherein said electrochemical tests cause corrosive phenomenons on the second mechanical element which establish the 
The Examiner instead suggests the following -- . . . . wherein the electrochemical tests are chosen from the group consisting of: 
1) making OCP ("open circuit potential") measurements along time; 
2) making potentiostatic or potentiodynamic measurements and forming  potentiostatic or potentiodynamic polarization curves; 
3) making chrono-potentiometric measurements; 
4) making chrono-amperometric measurements; and 
5) any combination of the above; wherein said electrochemical tests cause corrosive phenomena on the second mechanical element which establish the chemical-physical conditions for the stiction phenomenon. .

Appropriate correction is required.


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

a) Claim 1 recites the limitation "a slide slidably mounted on the body on the side opposite to the first support, . . . .[italicizing by the Examiner]" in lines 10-11 .  There is insufficient antecedent basis for this limitation in the claim.  There is no previous recitation of any body sides, most especially a body side which has the first support.  

	b) Claim 2 recites the limitation "said guides" in lines 6-7 .  There is insufficient antecedent basis for this limitation in the claim.  

	 c) claim 14 seems inconsistent as it recites
	
    PNG
    media_image1.png
    174
    707
    media_image1.png
    Greyscale

Allowable Subject Matter

Claim 1 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-4, 14, 16, and 17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claims 5-13 and 15 are allowed, but note minor objections to claim 6 above.


The following is an examiner’s statement of reasons for allowance:

a) in claim 1 the combination of limitations requires "a slide slidably mounted on the body on the side opposite to the first support, . . . .[italicizing by the Examiner]"  Based on Applicant’s original specification page 3, lines 25-35 and Figure 1 the Examiner understands this limitation to mean a slide slidably mounted on the body on the side opposite to the side of the body which has the first support.  As described below the article of equipment disclosed by  
2O3 nanoparticles in aqueous suspensions,” Wear 261 (2006) 1032-1041 (hereafter “Radice”), and Joo et al., “Tribo-electrochemical characterization of copper thin films,” Electrochimica Acta 99 (2013) 133-137 (hereafter “Joo”)  otherwise meets all of the limitations of claim 1. 
	Stojadinović discloses an article of equipment (a partial view is shown in Figure 1) configured to determine tribocorrosion conditions (although Stojadinović does not specifically mention using the equipment to determine “stiction adhesion”, if not nevertheless implied it is clear that the equipment is capable of such a determination or can readily be made so:

    PNG
    media_image2.png
    202
    613
    media_image2.png
    Greyscale

See Stojadinović page 578.) of between two mechanical elements (an alumna ball and a tungsten plate:

    PNG
    media_image3.png
    123
    604
    media_image3.png
    Greyscale

See page 575.), the equipment comprising a tribocorrosoin cell (see Figure 1) comprising: 
a body made of an electrically non-conductive material and having a first support configured to receive a first of said mechanical elements (as a first matter it will be noted that Stojadinović refers to Radice for further details about the equipment (

    PNG
    media_image4.png
    122
    612
    media_image4.png
    Greyscale

See Stojadinović page 576.)  
Stojadinović itself discloses a body made of an electrically non-conductive material and having a first support configured to receive a first of said mechanical elements (

    PNG
    media_image5.png
    530
    627
    media_image5.png
    Greyscale

Since the body is a physical object it is inherently made of a material.  
Stojadinović, though, does not disclose whether the body is made of a non-conducting material.  Stojadinović is silent as to what material the body may be made out of, so Stojadinović does not teach away from having the body be made of a non-conducting material either.  It will be noted that Radice is also silent as to the material the body may be made out of.  Since the body is clearly not intended to be part of an electrical circuit whether it is conducting or non-conducting is viewed by the Examiner as just a manufacturing cost factor, so long as certain mechanical, rather than electrical properties are met, such as impact resistance and compression resistance. Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the body be made of a non-conducting material because the support is presumably already made of non-conducting material so as to prevent the support, which is in intimate contact with the electrolyte and also the working electrode, that is, the a first material, from functioning as an extension of the working electrode  (consider Radice Figure 1(a):

    PNG
    media_image6.png
    591
    865
    media_image6.png
    Greyscale


	); and a slide slidably mounted on a body distinct and separate from the body which has the support (

    PNG
    media_image7.png
    530
    627
    media_image7.png
    Greyscale

), the slide comprising a second support configured to receive a second said mechanical elements 

    PNG
    media_image8.png
    530
    627
    media_image8.png
    Greyscale


, the second support further comprising an insulated electric wire which is electrically connectable to the second mechanical element (Stojadinović as evidenced by Radice does not meet this limitation. However it is obvious over Joo Figure 1. Simply put, a different second support could be easily used instead in the equipment of Stojadinović that is configured to hold a second mechanical element that is in the form of a conductive plate, rather than a non-conductive ball.); 
an electrochemical cell comprising said tribocorrosin cell, a counter- electrode, a reference electrode, and a container, the container being configured 
page 576

    PNG
    media_image9.png
    283
    618
    media_image9.png
    Greyscale

);  and
-7-Int'l Application No.: PCT/IB2017/055334 Int'l Filing Date: September 5, 2017 an electronic instrument to which the reference electrode, the counter-electrode, and the insulated electric wire are electrically connected such that the second mechanical element, when it is electrically connected to said insulated electric wire, comprises a working electrode of the electrochemical cell (see Stojadinović Figure 1 and the following on page 576

    PNG
    media_image10.png
    283
    618
    media_image10.png
    Greyscale
.
	


	b) claims 2-4, 16, and 17 depend directly or indirectly from allowable claim 1.

c) in independent claim 5 the combination of limitations requires the steps of
“coupling the first mechanical element to a first support and the second mechanical element to a second support, the first and second support being positioned opposite one another and being axially movable; . . . . .[italicizing by the Examiner]” and “immersing, in an electrolyte, said first and second mechanical elements, said first and second supports, a counter-electrode, and a reference electrode in such a way as to form an electrochemical cell of which the second mechanical element comprises a working electrode; . . . .”  

	Stojadinović as evidenced by Radice and in view of Joo1 has been discussed in detail above in regard to the allowability of claim1.  With regard to claim 5 and in particular the aforementioned limitation neither the first mechanical element nor the first support is immersed in a electrolyte; unlike in Applicant’s Figure 2, for example, in the method of Stojadinović as evidenced by Radice and in view of Joo only the top surface of the first element and the top surface of the first support contact the electrolyte. These top surfaces together in fact effectively form the bottom of a container for the electrolyte.  See Stojadinović Figure 1 and Radice Figure 1(a).  

d) claims 6-15 depend directly or indirectly from allowable claim 5.
Other Related Prior Art

The Search Report for International application No. PCT/IB2017/055334 only cites “A” documents.  The corresponding Written Opinion for that application deems claims 1-13 to have both novelty and an inventive step.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             July 26, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Joo was only cited above in regard to the allowability of claim 1 to show that one of skill in the art could readily adapt the second support of Stojadinović to hold a flat conducting plate rather than a non-conducting ball.